DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6, 11, 16, 28 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Terrell.
With respect to claim 1, Terrell discloses a flame resistant composite article (abstr.), comprising a facial layer – element 14 (col. 7, lines 7-11), a meltable layer – the polymeric film of element 12, (col. 6, lines 55-67, col. 7, lines 1-2), a heat reactive material comprising a polymer resin and an expandable graphite – element 11 comprises acrylic binder and expandable graphite (col. 5, lines 32-67, col. 6, lines 1-8), and an inner layer – element 10 (col. 4, lines 18-67, col. 5, lines 1-4), wherein the facial layer is attached to the meltable layer and the heat reactive material is disposed between the meltable layer and the inner layer (Fig.).
The recitation “wherein a combination of the meltable layer and the heat reactive material is configured to form a char when exposed to a temperature of greater than or equal to 280°C” describes how the combination of the meltable layer and the heat reactive material would behave when subjected to a temperature of greater than or equal to 280°C.  Since Terrell discloses a polyester layer as a meltable layer (col. 6, lines 55-66) and a polyvinyl acetate (col. 6, lines 6-7) as the polymer of the heat reactive material, while the instant Specification discloses polyester film as a meltable layer ([0046]) and a vinyl polymer as a polymer of the heat reactive material ([0050]), the meltable layer – element 12 of Terrell and the heat reactive material – element 11 of Terrell positioned next to each other as disclosed in the instant Specification, it would have been obvious to a person of ordinary skill in the art that the combination of the meltable layer and the heat reactive material of Terrell is capable to perform as recited in claim 1.

Regarding claim 6, Terrell discloses the article of claim 1, wherein the meltable layer is a polyester layer (col. 6, lines 55-66).
As to claim 11, Terrell discloses the article of claim 1, wherein the facial layer is a polyethylene (col. 7, lines 7-8).          
Regarding claim 16, Terrell discloses the article of claim 1.  Terrell discloses a garment comprising the article as recited in claim 1 (col. 1, lines 52-55).  Terrell discloses the facial layer is oriented away from the body of the wearer – it is layer 10 that is the closest to the skin (col. 4, lines 18-22), the facial layer – layer 14 – is a protective layer (col. 7, lines 8-10, Fig.).
With respect to claim 28, Terrell teaches the article of claim 1, wherein the facial layer is meltable (col. 7, lines 7-8).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell, in view of Burns et al. (US 2005/0287894 A1) (“Burns”).
With respect to claim 3, Terrell discloses the article of claim 1, but is silent with respect to the meltable layer being a textile as recited in the claim.  Burns discloses a .

Claims 4, 5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell, in view of Thiriot (US 2007/0026752 A1).
Regarding claim 4, Terrell teaches the article of claim 1, wherein the meltable layer is a meltable film (col. 6, lines 55-67, col. 7, lines 1-2).  The reference is silent with respect to the film being non-porous or microporous.  Thiriot discloses a flame resistant article (0001), comprising a meltable film such as microporous polyester film (0059).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the meltable film of Terrell, which can be formed of polyester (col. 6, lines 57-63) as a microporous polyester film, as microporous polyester films are known in the art to be used in flame resistant articles.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
As to claim 5, Terrell and Thiriot teach the article of claim 4.  Terrell discloses the meltable film is a single layer film (col. 6, lines 53-66).
With respect to claim 7, Terrell and Thiriot teach the article of claim 4.  Terrell discloses a polyester film (col. 6, lines 57-63).  Thiriot discloses a microporous polyester film (0059).
Regarding claim 8, Terrell and Thiriot teach the article of claim 4.  Terrell discloses the meltable film is a polyester film (col. 6, lines 57-63).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell, in view of Gunzel et al. (US 2011/0076494 A1) (“Gunzel”).  
With respect to claim 9, Terrell teaches the article of claim 1, but is silent with respect to the facial layer being a textile as recited in the claim.  Gunzel discloses flame resistant composite article (abstr., 0001), comprising as a facial layer a textile layer – element 10 (0008, 0009, 0020), helping to provide the laminate with a horizontal flame break open time of at least 20 seconds (0008), which indicates an enhanced resistance to fire (0001), the textile being a meltable woven textile (0046).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the facial layer of Terrell of a woven textile layer as in Guznel as they are known in the art as suitable for facial layers providing an enhanced resistance to fire.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell.
With respect to claim 12, Terrell teaches the article of claim 1.  Terrell discloses the metallized meltable film has a thickness of between 10 and 100 gauge (col. 3, lines 47-48), and it is a polyester film (col. 6, lines 55-61), thus, it would have been obvious to .

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell, in view of Panse (US 2009/0110919 A1).
With respect to claim 13, Terrell teaches the article of claim 1, but is silent with respect to the polymer resin being a polyurethane resin.  Terrell discloses a flame resistant article (0004), comprising a heat reactive material which may comprise polyurethane or a vinyl polymer (0015, 0022).  Since vinyl polymer and polyurethane are interchangeable in heat reactive materials of flame resistant articles, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the heat reactive material of Terrell including polyurethane as the polymer resin.
With respect to claim 14, Terrell discloses the article of claim 1, but is silent with respect to the inner layer being a convective barrier.  Pense discloses a flame resistant article (abstr.), wherein the inner layer is a convective barrier providing thermal stability (0016, Fig. 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner layer of Terrell of a convective barrier to improve thermal stability of the article
Regarding claim 15, Terrell discloses the article of claim 1, but is silent with respect to the inner layer being expanded polytetrafluoroethylene layer.  Pense discloses a flame resistant article (abstr.), wherein the inner layer is a convective barrier providing thermal stability (0016, Fig. 2).  The convective barrier can be expanded PTFE (0031).  It would have been obvious to one of ordinary skill in the art prior to the .

Response to Arguments
Applicant’s arguments filed Feb. 4, 2022 have been fully considered.
In view of the recent amendment 35 USC 102 rejections of claim 1 as anticipated by Mikaelian and Terrell respectively, have been withdrawn.
Regarding the newly added feature of claim 1, the Applicant has argued that in Terrell all elements that form a char are included in the adhesive layer, and layer 12 corresponding to the claimed “meltable layer” does not play any role in the formation of the char, thus, Terrell does not disclose “wherein a combination of the meltable layer and the heat reactive material is configured to form a char when exposed to a temperature of greater than or equal to 280°C.”  The Examiner notes Terrell discloses a polyester layer as a meltable layer (col. 6, lines 55-66) and a polyvinyl acetate (col. 6, lines 6-7) as the polymer of the heat reactive material, while the instant Specification discloses polyester film as a meltable layer ([0046]) and a vinyl polymer as a polymer of the heat reactive material ([0050]), the meltable layer – element 12 of Terrell and the heat reactive material – element 11 of Terrell positioned next to each other as disclosed in the instant Specification, thus, it would have been obvious to a person of ordinary skill in the art that the combination of the meltable layer and the heat reactive material of Terrelll would behave as recited in claim 1.
The Applicant referred to one embodiment of Terrell wherein a specific adhesive of the heat reactive material prevents ignition of both layers 12 and 13, when the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783